Name: Regulation (EEC) No 214/74 of the Commission of 25 January 1974 defining additional measures to be taken in agriculture following the fixing of a new representative rate for the Italian lira and the floating of the French franc and amending Regulation (EEC) No 3494/73
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 1 . 74 Official Journal of the European Communities No L 22/53 REGULATION (EEC) No 214/74 OF THE COMMISSION of 25 January 1974 defining additional measures to be taken in agriculture following the fixing of a new representative rate for the Italian lira and the floating of the Franch franc and amending Regulation (EEC) No 3494/73 tural market regulation in respect of other forms of intervention on the internal market are being fixed ; whereas appropriate steps should also be taken to ensure that other amounts applicable in connection with the organization of markets in the various agricul ­ tural products are, where this is rendered necessary by the special economic situation of Italy, maintained at the level , expressed in lira , valid on 31 December 1973 , or on 31 October 1973 in the case of sugar ; whereas, to this end, Commission Regulation (EEC) No 3494/73 (9) of 21 December 1973 defined addi ­ tional measures to be taken in agriculture following the fixing of a new representative rate for the Italian lira ; Whereas the measures provided for in that Regulation were tailored to the situation resulting from the fixing of a representative rate applicable from 1 January 1974 ; whereas however Regulation (EEC) No 197/74 introduced a new representative rate for the lira which will apply from 28 January 1974 ; whereas the provi ­ sions of Commission Regulation (EEC) No 3494/73 and of Commission Regulation (EEC) No 2300/73 ( 10) of 23 August 1973 on detailed rules for applying the differential amounts for colza and rape seed, as both last amended by Regulation (EEC) No 3491 /73 (u); THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/ 66/EEC (') of 22 September 1966 on the establish ­ ment of a common organization of the market in oils and fats , as last amended by Regulation (EEC) No 1707/73 (2 ) ; Having regard to Council Regulation (EEC) No 974/71 (3 ) of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States , as last amended by Regulation (EEC) No 3450/73 (4 ), and in particular Article 6 thereof ; Having regard to Council Regulation (EEC) No 1 569/72 (5 ) of 20 July 1972 laying down special measures for colza and rape seed, as last amended by Regulation (EEC) No 3477/73 ( 6), and in particular Article 7 thereof ; Whereas Council Regulation (EEC) No 2958 /73 ( 7 ) of 31 October 1973 , as last amended by Regulation (EEC) No 1 97/74 (8), fixed a representative rate for the Italian lira applicable in agriculture with effect from 28 January 1974 ; whereas however Article 4b of Regu ­ lation (EEC) No 974/71 , and Article 5a of Regulation (EEC) No 1569/72 in the case of colza and rape seed , stipulate that the intervention or buying-in prices valid in Italy are, until the end of the 1973/74 marketing year, fixed at the level , expressed in lira , resulting from the provisions in force on 31 December 1973 ; whereas there are however some exceptions to this rule ; Whereas the said Articles require the incidence of the measures referred to above to be taken into account when amounts to be paid by Italy under the agricul ­ Whereas, in view of the fact that the French franc is floating, the most representative spot market rates should be used for the purpose of calculating compen ­ satory amounts ; whereas to this end Commission Regulation (EEC) No 1463/73 of 30 May 1973 ( 12 ) laying down detailed rules for the application of 'monetary' compensatory amounts, as last amended by Regulation (EEC) No 3482/73 ( 13 ) and No 2300/73 must be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committees for Oil and Fats , for Cereals , for Milk and Milk Products, for Seeds, for Wine , for Fruit and Vegetables and for Sugar,( i ) OJ No 172, 30 . 9 . 1966, p . 3025/66 .(2 ) OJ No L 175, 29 . 6 . 1973 , p. 5 . P OJ No L 106, 12. 5 . 1971 , p. 1 . ( «) OJ No L 353, 22 . 12 . 1973 , p . 25 . H OJ No L 357, 28 . 12 . 1973 , p. 35 . ( 10) OJ No L 236, 24 . 8 . 1973 , p. 28 . 0 1 ) OJ No L 357, 28 . 12. 1973 , p. 31 . ( 12 ) OJ No L 146, 4 . 6 . 1973 , p. 1 . (5 ) OJ No L 167, 25 . 7 . 1972, p. 9 . (*-) OJ No L 357, 28 . 12 . 1973, p. 6 . (7) OJ No L 303 , 1 . 11 . 1973, p. 1 . (8) See page 2 of this Official Journal . ( » 3 ) OJ No L 357 28 . 12 . 1973 , p . 14 . No L 22/54 Official Journal of the European Communities 26 . 1 . 74 Article 2 The following is hereby added to Article 3 of Regula ­ tion (EEC) No 1463/73 and to Article 4 of Regulation (EEC) No 2300/73 : '(c) for the French franc : the mean of the official rates fixed each working day during official dealings on the Paris foreign exchange market. HAS ADOPTED THIS REGULATION : Article 1 1 . Regulation (EEC) No 3494/73 is hereby amended as follows with effect from 28 January 1974 : 1 . The coefficient 0-9587 appearing in Article 2 is replaced by 0-9129 ; 2 . The coefficient 0-9683 appearing in Article 3 is replaced by 0-9221 ; 3 . The coefficient 0-9218 appearing in Article 4 1 (A) is replaced by 0-8778 . 2 . With effect from 28 January 1974 the coefficient 0-9683 appearing in Article 8a of Regulation (EEC) No 2300/73 is replaced by the coefficient 0-9221 . Article J This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1974. For the Commission The President Francois-Xavier ORTOLI